The Court refused. Kilty, C. J., doubting as to the evidence respecting alterations in the two first stories, the. original agreement being for a two-story house.
Cranch, J.
The whole extra work, whether it consist in alterations or additions to the original plan, or bill of particulars is within the covenant; but as no persons have been chosen to ascertain the value of the extra work under that covenant, the *250plaintiff is not deprived of his original cause of action on a quantum meruit, and can only resort to the covenant for damages against the defendant for not appointing a person on his part to ascertain the value of the extra work. The defendant, in not paying for such work, has not committed any breach of that covenant.